DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
Response to Amendment
Claims 1-20 have been canceled. Claims 21-22, 25, 27, 29-30 and 33-34 have been amended. Claims 21-35 are pending. 

Moving the case forward
To move the case forward: the “low priority signal puncturing”, in par. [0137]-[0138], page 30, of the specification, incorporated into each independent claim.


Voice message left on 6/30/2021, around 10:35 am ET, was not returned, as of COB on July 1, 2021.
The Attorney, for the applicant, has not returned the Voice message left on 6/30/2021, or, responded to the Examiner Interview Summary Record, mailed 07/02/2021; as of the writing of this office action. 

Response to Arguments
Summary of the applicant’s argument (see pages 8-10, 35 USC 103):
Chen describes actions performed within the network device, i.e., Node B/base station (see Chen at paras. 0105-0109).
Chen discloses a base station/Node B send an additional specific reference signal to a UE (Chen at para. 0109). Paragraph 0108 is one of the paragraphs that describes FIG. 7 of Chen. Other than the sending of an additional reference signal to the UE, FIG. 7 of Chen and its associated text description describe actions that take place solely within the Node B. paragraph 0108 describes a method for the Node B itself to use certain resource elements. The communication that is sent to the UE is that the Node B send an additional specific reference signal to a UE (Chen at para. 0109). There is no other sending from the Node B, nor is there any suggestions of other receptions by the UE. Chen does not teach or suggest sending any information, other than the additional reference signal, much less a WTRU receiving “from a 
Kubota discloses the existence of multiple RATs, and, is silent on different information being associated with different RATs.
It would have been obvious that information would be sent on different RATs. This is a conclusory statement.
The Office Action gives no reasoned explanation on why it would have been obvious for information to be associated with different RATs. The application of Kubota is invalid as it does not provide the required analysis.
Response: 
Paragraphs [0137]-[0138], page 30, of the specification, explain:
[0137] A lower priority signal may be punctured, for example, if one or more (e.g., two) signals in RATs (e.g., different RATs) are overlapped in a time/frequency resource. A WTRU (e.g., which may have a capability to receive and/or transmit signals for one or more, or multiple, RATs) may receive signals from one or more, or multiple, RATs in a time/frequency resource. The signals from one or more RATs may be transmitted (e.g., transmitted simultaneously), and/or signals from one or more RATs may be punctured based on a predetermined priority rule. Puncturing, muting, zero-power signal transmission, and/or rate-matching may be used interchangeably. 


	As seen above, Puncturing, muting, zero-power signal transmission, and rate-matching are used interchangeably.
Puncturing, muting, zero-power signal transmission, and/or rate-matching, occur, at a transmitter.
The WTRU is a receiver; and a corresponding rate-matching, needs to take place, to properly receive the communication. 

	The WTRU needs to receive, from the transmitter, information on the time/frequency grid wherein a reference signal and the time/frequency grid wherein data would be sent. This has to happen, for the WTRU, to correctly decode the received signal. 

	Reviewing figure 2, of Chen, in the base station Node B 202; in elements 248, 250 and 252, Rate Matching and Puncturing occur; exactly, the same as the invention. 


	In figure 2, of Chen, in the base station Node B 202; in Transceiver 260, Receiver 262, and Transmitter (shown in multiples, going into antennas 210a … 210n); any Radio Access Technology may be utilized. Furthermore, adding additional Radio Access Technologies, would fall within an obviousness envelope, because of progress in science and technology. 

	The engineering drawings, of the invention, show base stations and Radio Access Technologies, in separate figures; and no integration is shown. The specification, of the invention, also follows the same pattern. Invention’s Fig. 1A:102c, shows a cell phone receiving communications, from two base stations, 114a and 114b. Fig. 2 shows Radio Access Technologies. It is unclear whether each base station is associated with a different Radio Access Technology; or, each base station has all of the Radio Access Technologies.  

	Kubota discloses the existence of multiple Radio Access Technologies. It is at least obvious that, Radio Access is utilized for communication purposes, and at the core of communication is exchange of information. This exchange of information has occurred in all of the Radio Access Technologies, of the past; and will occur in all of the Radio Access Technologies, of the future.



	Kubota is also introduced to show that any possible eventual interpretation, of the communication architecture of the invention, is in the prior art.  
The engineering drawings, of the invention, show base stations and Radio Access Technologies, in separate figures; and no integration is shown. The disclosure, of the invention, also follows the same pattern. E.g. Fig. 1A:102c shows a cell phone receiving communications, from two base stations, 114a and 114b. Fig. 2 shows Radio Access Technologies. It is unclear whether each base station is associated with a different Radio Access Technology; or, each base station has multiple, or, all of the Radio Access Technologies.
However, for the purpose of compact prosecution, Kubota would disclose all of the above, possible, interpretations; even though the support, for such, possible, interpretations, needs to be established.  

	The technical problem that, the invention is solving, is nothing new. The same issue of overlap in resources has occurred, in a single Radio Access Technology. E.g. Chen, has already solved this technical problem, for a single Radio Access Technology. Adding additional Radio Access Technologies, would fall within an obviousness envelope, to a skilled artisan.  Starting with a single Radio Access Technology; additional Radio Access Technologies, have been incorporated into transmitters and receivers. 

Regarding the WTRU, if it is interpreted as a User Equipment UE; Chen US 20110111781 A1, discloses: 
[0009] Allocating an additional specific reference signal may include applying a different mapping mechanism from a baseline specific reference signal case. Allocating an additional specific reference signal may include applying transmission rate matching around the additional specific reference signal. Allocating an additional specific reference signal may include applying puncturing.
[0108] Data transmission rate-matching around the additional specific reference signal pattern may be used. For example, when a PDSCH is mapped to the REs, it may only be mapped to those REs not occupied by the baseline UE-RS ports and the additional UE-RS ports. Alternatively, data transmission may be punctured in locations with the additional reference signals (e.g., similar to the handling of PDSCH overlapped with Primary Synchronization Signals (PSS) and Secondary Synchronization Signals (SSS) occupying the center six Resource Blocks (RBs) in certain subframes as in 3GPP Release-8). For example, a PDSCH may be first mapped to the REs that are not occupied by the baseline UE-RS ports only, followed by PDSCH REs colliding with the additional UE-RS REs being punctured. Different wireless communication devices 112 (e.g., UEs 212) may be informed using the same additional specific reference signal ports or different additional specific reference signal ports (depending on the wireless communication device 112 speed, for example).
[0117] The (high-mobility) UE 212 receives 908 a reference signal configuration from the Node B 202. For example, the high-mobility UE 212 receives 908 and interprets the reference signal reference signal configuration may indicate whether one or more additional UE-RS are used and their location (in time and frequency, according to resource elements REs, etc.).

Paragraphs [0137]-[0138], page 30, of the specification, explain:
[0137] A lower priority signal may be punctured, for example, if one or more (e.g., two) signals in RATs (e.g., different RATs) are overlapped in a time/frequency resource. A WTRU (e.g., which may have a capability to receive and/or transmit signals for one or more, or multiple, RATs) may receive signals from one or more, or multiple, RATs in a time/frequency resource. The signals from one or more RATs may be transmitted (e.g., transmitted simultaneously), and/or signals from one or more RATs may be punctured based on a predetermined priority rule. Puncturing, muting, zero-power signal transmission, and/or rate-matching may be used interchangeably. 
[0138] A lower priority signal in a RAT may be punctured. A WTRU may assume that the higher priority signal is transmitted when a lower priority signal is punctured. An equivalent number of time/frequency resources overlapped with a higher priority signal may be punctured. For 

	As seen above, the interpretation, of the third clause, from the bottom of claim 1, “determine that a subset of the first set of downlink resources overlaps with the second set of resources”; is “A WTRU may assume that the higher priority signal is transmitted when a lower priority signal is punctured.”
	Furthermore, “Puncturing, muting, zero-power signal transmission, and/or rate-matching may be used interchangeably”; therefore, at the transmitter, Puncturing, muting, zero-power signal transmission, rate-matching, would take place; and, at the receiver, a corresponding rate-matching would take place. 

If a transmitter utilizes the same resource elements to transmit different information, there would be a collision, and the received information would be corrupted. It is the transmitter that, would need to perform rate matching to ensure that, no collision takes place.

Summary of the applicant’s argument (see pages 10-11, Objections to the Specification):
Claims 21, 22, 24, 27, 28, 29, 30, 32, 34 and 35, as originally filed, are supported at paragraphs 0136-0174 and the claims of the originally filed application. The present claims are supported by the claims of the originally filed application. 
Response: 

The above objection may be overcome, by incorporating the originally filed claims, into the specification. 
37 CFR 1.75(d)(1) states: The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. 
MPEP § 608.01(o) states: 608.01(o) Basis for Claim Terminology in Description [R-07.2015]
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical (Examiner note: this would also be applicable to hardware, e.g., communication infrastructure, base stations, Mobiles, etc.) cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
The specification should be objected to if it does not provide proper antecedent basis for the claims.

Summary of the applicant’s argument (see page 11, regarding the drawings):

b) 35 USC 113 states: The applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented.
Response: 
a) The figures 1A, 1B, 1C, ID, and 1E are Prior Art; e.g., see the information disclosure statement IDS, submitted on 04/30/2021; Lee; Moon-il Melville and Tamaki; Nobuyuki (US 20160043849 A1); continuation of PCT/US2014/032833 published on October 9, 2014; figures 8A, 8B, 8C, 8D and 8E; they are precisely the same. 
b) The issues regarding precisely what occurs in the bases station, and the User Equipment UE, may be resolved, quickly, by the furnishing of the drawings. 
37 CFR 1.83    Content of drawing:
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/30/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (the originally filed claims):
claim 21, claim 29, “receive information that indicates a first set of downlink resource elements associated with a downlink transmission on the first radio access technology; receive information that indicates a second set of resource elements associated with a cell-specific reference signal transmission on a second radio access technology; determine that a subset of the first set of downlink resource elements overlaps with the second set of resource elements; receive the downlink transmission on the first radio access technology via resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements; and rate match the downlink transmission on the first radio access technology around the overlapped resources”; 
Claim 22, claim 30, “being configured to rate match the downlink transmission on the first radio access technology around overlapped resources comprises being configured to rate match the downlink transmission on the first radio access technology around the second set of resource elements associated with the second radio access technology that overlap the subset of the first set of downlink resource elements associated with the first radio access technology”; 
Claim 24, claim 32, “the overlap is in time and frequency”.
Claim 27, claim 34, “being configured to receive the downlink transmission on the first radio access technology via resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements comprises being configured to decode the downlink transmission on the first radio access technology on resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements”. 
Claim 28, claim 35, “the processor is further configured to determine that the cell-specific reference signal transmission on the second radio access technology has a priority that is higher than the downlink transmission on the first radio access technology”.
The above objection may be overcome, by incorporating the originally filed claims, into the specification. 

Drawings
Figures 1A, 1B, 1C, 1D and 1E should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features, as originally presented and now including amendments, in, claim 21, claim 29, “receive information that indicates a first set of downlink resource elements associated with a downlink transmission on the first radio access technology; receive information that indicates a second set of resource elements associated with a cell-specific reference signal transmission on a second radio access technology; determine that a subset of the first set of downlink resource elements overlaps with the second set of resource elements; receive the downlink transmission on the first radio access technology via resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements; and rate match the downlink transmission on the first radio access technology around overlapped resources”; Claim 22, claim 30,  “being configured to rate match the downlink transmission on the first radio access technology around overlapped resources comprises being configured to rate match the downlink transmission on the first radio access technology around the second set of resource elements associated with the second radio access technology that overlap the subset of the first set of downlink resource elements associated with the first radio access technology”; Claim 24, claim 32,  “the overlap is in time and frequency”  - must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without, (see below), Paragraphs [0137]-[0138], in page 30, of the specification, which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Regarding the rationale for considering the omitted subject matter critical or essential; see the arguments, engineering drawings, and the originally filed claims, which demonstrate that these particular features were considered essential by the applicant, but are not reflected in the claims which are rejected. (For additional clarification, see the response to argument section, above).
Paragraphs [0137]-[0138], page 30, of the specification, explain:
[0137] A lower priority signal may be punctured, for example, if one or more (e.g., two) signals in RATs (e.g., different RATs) are overlapped in a time/frequency resource. A WTRU (e.g., which may have a capability to receive and/or transmit signals for one or more, or multiple, RATs) may receive signals from one or more, or multiple, RATs in a time/frequency resource. The signals from one or more RATs may be transmitted (e.g., transmitted simultaneously), and/or signals from one or more RATs may be punctured based on a predetermined priority rule. Puncturing, muting, zero-power signal transmission, and/or rate-matching may be used interchangeably. 
[0138] A lower priority signal in a RAT may be punctured. A WTRU may assume that the higher priority signal is transmitted when a lower priority signal is punctured. An equivalent number of time/frequency resources overlapped with a higher priority signal may be 

Claims 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The mapping of the claims to the specification and the engineering drawings, is yet to be accomplished, therefore, the written description of the claims, as interpreted, in light of the disclosure, is uncertain. 
E.g.: The engineering drawings, of the invention, show base stations and Radio Access Technologies, in separate figures; and no integration is shown. The specification, of the invention, also follows the same pattern. Invention’s Fig. 1A:102c, shows a cell phone receiving communications, from two base stations, 114a and 114b. Fig. 2 shows Radio Access Technologies. It is unclear whether each base station is associated with a different Radio Access Technology; or, each base station has all of the Radio Access Technologies.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The mapping of the claims to the specification and the engineering drawings, is yet to be accomplished, therefore, the metes and bounds of the claims, as interpreted, in light of the disclosure, is uncertain. Therefore, the claims are indefinite. 
In Claim 21 and claim 29, a device receives information regarding time and frequency detail, regarding transmission of data and a reference signal. There is a determination that the time and frequency resources, have regions that overlap, and may not be utilized for both purposes. One of either data or a reference signal, is chosen to utilize this conflicted resource region. Finally, rate-matching is utilized. 
The claim states that the device that, receives the information, is the same device, which would perform the determination that the time and frequency resources, have regions that overlap; and in addition, this device, performs the rate-matching. 

Determination that, the time and frequency resources, have regions that overlap and Puncturing, muting, zero-power signal transmission, and rate-matching; regarding this overlap; would need to occur, at a transmitter; as well as the receiver.
It is unclear whether, the applicant is interpreting the claims, such that no such action(s) are taking place, at the transmitter. If this is the case, then the claims are indefinite. The negative limitation, is not present, in the claims. If these actions are, also, taking place, at the transmitter, then the claims would need to be amended, to make this architecture, explicit. This will create a self-contained independent claim.  

Claim 25 and Claim 33: It appears that: --New-- Radio (NR); was intended. 

Claim 29: The device that, performs the steps of the method claim, is missing from the claim. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20110111781 A1) in view of CHEN (US 20140204849 A1), hereinafter CHEN’849.

Claim 21. Chen teaches a wireless transmit/receive unit WTRU (e.g. fig. 1:112) comprising: a memory; and a processor, wherein the processor is configured to (e.g. [0138] processor 1255 may store information on and retrieve information from memory 1249): use a first radio access 

Regarding: rate match the downlink transmission on the first radio access technology around the subset of the first set of downlink resources that overlaps with the second set of resources: 

Chen teaches ([0080] data transmission rate matching is used around the baseline UE-RS pattern) ([0117] UE 212 receives 908 a reference signal configuration from the Node B 202. The 
	The above teaching of Chen, appears to match the disclosed invention; however, to expedite the prosecution of the case, a secondary reference is provided, which matches the nomenclature, of the claimed feature. If further fact finding, determines that, Chen either teaches, or renders the feature, obvious; this would not constitute a new grounds of rejection, since the art, and how the art is applied, remains the same. 

CHEN’849 discloses rate match the downlink transmission on the first radio access technology around the subset of the first set of downlink resources that overlaps with the second set of resources ([0030] UE performs rate matching around enhanced physical downlink control channel EPDCCH overlapping assigned PDSCH resources. [0031] techniques described herein may be used for various wireless communication networks: CDMA TDMA FDMA OFDMA SC-FDMA radio technology UTRA  cdma2000 W-CDMA TD-SCDMA  IS-2000  IS-95   IS-856  GSM E-UTRA UMB  Wi-Fi WiMAX IEEE 802.20  Flash-OFDM.RTM. UMTS LTE LTE-A FDD TDD 3GPP. Techniques described herein are used for the wireless networks and radio technologies mentioned above as well as other wireless networks and radio technologies. For clarity, certain aspects of the techniques are described for LTE/LTE-A).

It would have been obvious, to a person having ordinary skill in the art, prior to when the invention was effectively filed to combine CHEN’849 with Chen - the motivation is to 

Claim 22. Chen in view of CHEN’849 teaches the WTRU of claim 21, and being configured to rate match the downlink transmission on the first radio access technology around overlapped resources comprises being configured to rate match the downlink transmission on the first radio access technology around the second set of resource elements associated with the second radio access technology that overlap the subset of the first set of downlink resource elements associated with the first radio access technology ([0080] puncturing 252 refers to an operation where data transmission rate matching is used around the baseline UE-RS pattern. After the rate matching, some Res, e.g., those PDSCH Res, corresponding to the additional UE-RS pattern are replaced by the additional UE-RS. Those PDSCH REs are punctured by the additional UE-RS pattern. More specifically, data transmission may be punctured in locations with the additional UE-RS. PDSCH, e.g., data 203, may be first mapped to the REs that are not occupied by the baseline UE-RS ports only, followed by PDSCH REs colliding with the additional UE-RS REs being punctured. In Chen). 

Claim 23. Chen in view of CHEN’849 teaches the WTRU of claim 21, and the downlink transmission comprises a physical downlink shared data channel PDSCH transmission ([0108] PDSCH. In Chen). 



Claim 26. Chen in view of CHEN’849 teaches the WTRU of claim 25, and the second radio access technology is a Long Term Evolution LTE radio access technology ([0105] LTE. In Chen). 

Claim 27. Chen in view of CHEN’849 teaches the WTRU of claim 21, and being configured to receive the downlink transmission on the first radio access technology via resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements comprises being configured to decode the downlink transmission on the first radio access technology on resource elements of the first set of downlink resource elements that do not overlap with the second set of resource elements ([0108] Data transmission rate-matching around the additional specific reference signal pattern may be used. For example, when a PDSCH is mapped to the REs, it may only be mapped to those REs not occupied by the baseline UE-RS ports and the additional UE-RS ports. Alternatively, data transmission may be punctured in locations with the additional reference signals. For example, a PDSCH may be first mapped to the REs that are not occupied by the baseline UE-RS ports only, followed by PDSCH REs colliding with the additional UE-RS REs being punctured. Different wireless communication devices 112, e.g., UEs 212, may be informed using the same additional specific reference signal ports or different additional specific reference signal ports. In Chen). 


Regarding: the processor is further configured to determine that the cell-specific reference signal transmission on the second radio access technology has a priority that is higher than the downlink transmission on the first radio access technology. 
Chen in view of CHEN’849 teach this feature (see the mapping, in the parent claim), except which transmission has a higher priority. 
Exemplary rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
There are a finite number of identified, predictable solutions, namely priority that is lower or higher, with a reasonable expectation of success, in either case, such that, communication would take place. 
(Examiner note: if further fact finding determines that, a reference has to be transmitted before data, inherently, for the communication system to work properly; this would not constitute a new grounds of rejection, since the art, and how the art is applied, remains the same).

Claim 29: 
Examiner note: Claim 29 is indefinite, the metes and bounds of the Claim, are not known, precisely. The Claim does not specify the device performing the method. In order to expedite the prosecution, of the case, a User Equipment performing the method, is utilized, for the mapping, below:


Regarding: rate matching the downlink transmission on the first radio access technology around the subset of the first set of downlink resources that overlaps with the second set of resources: 


	The above teaching of Chen, appears to match the disclosed invention; however, to expedite the prosecution of the case, a secondary reference is provided, which matches the nomenclature, of the claimed feature. If further fact finding, determines that, Chen either teaches, or renders the feature, obvious; this would not constitute a new grounds of rejection, since the art, and how the art is applied, remains the same. 

CHEN’849 discloses rate match the downlink transmission on the first radio access technology around the subset of the first set of downlink resources that overlaps with the second set of resources ([0030] UE performs rate matching around enhanced physical downlink control channel EPDCCH overlapping assigned PDSCH resources. [0031] techniques described herein may be used for various wireless communication networks: CDMA TDMA FDMA OFDMA SC-FDMA radio technology UTRA cdma2000 W-CDMA TD-SCDMA IS-2000 IS-95   IS-856 GSM E-UTRA UMB Wi-Fi WiMAX IEEE 802.20 Flash-OFDM.RTM. UMTS LTE LTE-A FDD TDD 3GPP. Techniques described herein are used for the wireless networks and radio technologies mentioned above as well as other wireless networks and radio technologies. For clarity, certain aspects of the techniques are described for LTE/LTE-A).



Claim 30. Chen in view of CHEN’849 teaches the method of claim 29, and rate matching the downlink transmission on the first radio access technology around the subset of the first set of downlink resources that overlaps with the second set of resources comprises rate matching the downlink transmission on the first radio access technology around the second set of resources associated with the second radio access technology that overlap the subset of the first set of downlink resources associated with the first radio access technology ([0080] puncturing 252 refers to an operation where data transmission rate matching is used around the baseline UE-RS pattern. After the rate matching, some Res, e.g., those PDSCH Res, corresponding to the additional UE-RS pattern are replaced by the additional UE-RS. Those PDSCH REs are punctured by the additional UE-RS pattern. More specifically, data transmission may be punctured in locations with the additional UE-RS. PDSCH, e.g., data 203, may be first mapped to the REs that are not occupied by the baseline UE-RS ports only, followed by PDSCH REs colliding with the additional UE-RS REs being punctured. In Chen). 

Claim 31. Chen in view of CHEN’849 teaches the method of claim 29, and the downlink transmission comprises a physical downlink shared data channel PDSCH transmission ([0108] PDSCH. In Chen). 

Claim 32. Chen in view of CHEN’849 teaches the method of claim 29, and the overlap is in time and frequency ([0045] UE-RS sequence to Resource Element RE mapping may follow frequency first and then time. In Chen). 

Claim 34. Chen in view of CHEN’849 teaches the method of claim 29, and receiving the downlink transmission on the first radio access technology via resources of the first set of downlink resources that do not overlap with the second set of resources comprises decoding the downlink transmission on the first radio access technology on resources of the first set of downlink resources that do not overlap with the second set of resources ([0108] Data transmission rate-matching around the additional specific reference signal pattern may be used. For example, when a PDSCH is mapped to the REs, it may only be mapped to those REs not occupied by the baseline UE-RS ports and the additional UE-RS ports. Alternatively, data transmission may be punctured in locations with the additional reference signals. For example, a PDSCH may be first mapped to the REs that are not occupied by the baseline UE-RS ports only, followed by PDSCH REs colliding with the additional UE-RS REs being punctured. Different wireless communication devices 112, e.g., UEs 212, may be informed using the same additional specific reference signal ports or different additional specific reference signal ports. In Chen). 

Claim 35. Chen in view of CHEN’849 teaches the method of claim 29, 

Chen in view of CHEN’849 teach this feature (see the mapping, in the parent claim), except which transmission has a higher priority. 
Exemplary rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
There are a finite number of identified, predictable solutions, namely priority that is lower or higher, with a reasonable expectation of success, in either case, such that, communication would take place. 
(Examiner note: if further fact finding determines that, a reference has to be transmitted before data, inherently, for the communication system to work properly; this would not constitute a new grounds of rejection, since the art, and how the art is applied, remains the same).

Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of CHEN’849 as applied to claims 21 and 29 above, and further in view of Hahn (US 20170094622 A1).

Claim 25. Chen in view of CHEN’849 teaches the WTRU of claim 21, 

However, Hahn discloses the first radio access technology is a New Radio NR radio access technology ([0093] 5G).
It would have been obvious, to a person having ordinary skill in the art, prior to when the invention was effectively filed to combine Hahn with Chen in view of CHEN’849 - the motivation is to improve the performance of the LTE communication systems (i.e. 4G), with the utilization of 5G communication technology (e.g. see paragraph [0007] of Hahn).

Claim 33. Chen in view of CHEN’849 teaches the method of claim 29, and the second radio access technology is a Long Term Evolution LTE radio access technology ([0105] LTE. In Chen).
Chen in view of CHEN’849 do not disclose the first radio access technology is a New Radio NR radio access technology.
However, Hahn discloses the first radio access technology is a New Radio NR radio access technology ([0093] 5G).
It would have been obvious, to a person having ordinary skill in the art, prior to when the invention was effectively filed to combine Hahn with Chen in view of CHEN’849 - the motivation is to improve the performance of the LTE communication systems (i.e. 4G), with the utilization of 5G communication technology (e.g. see paragraph [0007] of Hahn).

Conclusion
The prior art made of record is considered pertinent to the patentability of the applicant's claims:

Hahn (US 20170094622 A1)
[0093] Since the 5G user equipment is able to receive data from both of the macro base station and the moving cell, the macro base station may perform puncturing or rate-matching on the corresponding location of the subframe transmitted by the macro base station by considering time and frequency locations to which the MSS is mapped. That is, by transmitting data after emptying time and frequency regions identical to those for the MSS or transmitting data after the regions in which the MSS is transmitted, the macro base station may not affect data reception and data decoding at the 5G user equipment.

CHEN (US 20140204849 A1)
[0030] enhancing control channel element (ECCE) based physical downlink shared channel (PDSCH) resource allocation for long-term evolution (LTE). User equipment (UE) receives downlink control information (DCI) having a number of bit indicating virtual resource blocks (VRBs) assigned for PDSCH. Each VRB includes ECCEs from the same or different enhanced resource element group (EREG). ECCEs may span multiple physical resource block (PRB) pairs or the same PRB pair. The UE performs rate matching around enhanced physical downlink control channel (EPDCCH) overlapping assigned PDSCH resources.



YOU (US 20180212732 A1)
[0159] Embodiments of the present disclosure are also applicable to a new radio access technology ( RAT) system in addition to the 3GPP LTE/LTE-A system. As more and more communication devices require a larger communication capacity, the need for enhanced mobile broadband communication, compared to the legacy RAT, is pressing. Further, massive MTC that interconnects a plurality of devices and things and thus provides them with various services irrespective of time and place is also one of important issues to be considered for future-generation communication. In addition, a communication system design in which services/UEs sensitive to reliability and latency are considered is under discussion. The introduction of a future-generation RAT in consideration of the enhanced mobile broadband communication, massive MTC, and ultra-reliable and low-latency communication (URLLC) is under discussion. For the convenience, the corresponding technology is referred to as a new RAT in the present disclosure.

[0237] If DMRSs are included in the transmission (resource) region of the sPDCCH, the sPDCCH may be transmitted rate-matched in RE resources carrying the DMRSs. If the sPDCCH is rate-matched in the DMRS REs, the positions of RE resources carrying the sPDCCH may be changed according to the number and/or indexes of antenna ports for the sPDSCH. In this case, if the UE does not have knowledge of the number and/or indexes of antenna ports for the sPDSCH, the UE may not determine the sPDCCH transmission resource region accurately. To solve the problem, the following methods are proposed.

Bashar (US 20150223075 A1)
[0076] In one embodiment, in case of Rel-13 LTE specification (3GPP Release 13) compatible (and/or beyond) UEs recognizing such muting symbol pattern, the PDSCH transmission on these subframes can be rate matched around these muted symbols. However, for legacy UEs not recognizing such pattern, the transmission of PDSCH in these symbols will be punctured. By properly placing such muting symbol, performance degradation for the legacy UEs can be reduced.


Lee (US 20130194931 A1)
[0064] The transceiver 120 may be configured to modulate the signals that may be to be transmitted by the transmit/receive element 122 and to demodulate the signals that may be received by the transmit/receive element 122. As noted above, the WTRU 102 may have multi-mode capabilities. Thus, the transceiver 120 may include multiple transceivers for enabling the WTRU 102 to communicate via multiple RATs, such as UTRA and IEEE 802.11, for example.
[0235] In an embodiment, the rate-matching and puncturing rules may also be defined according to the ePDCCH search spaces. For example, the rate-matching and puncturing rules may be defined differently if the search space may be a WTRU or UE-specific search space or common search space (e.g., different rate-matching and/or puncturing rules may be applied for a WTRU or UE-specific search space than for a common search space). For the WTRU or UE-specific search space, the REs may be configured as ePDCCH WTRU or UE-specific search space resources where the REs that may collide with PDCCH, CSI-RS, zero-power CSI-RS, and DM-RS may be rate-matched around.
[0366] Embodiments may be described herein for handling PRS REs. In subframes in which PRS may be transmitted, for ePDCCH candidate(s) which may be located in RBs that the WTRU or UE may attempt to decode, the WTRU or UE may assume that for the REs which may contain data 
   [0394] Furthermore (e.g., for collision handling), embodiments may be described for handling ePHICH collision with PRS. In subframes in which PRS may be transmitted, one or more of the following may apply: if ePHICH may collide with PRS, ePHICH may override PRS; if DM-RS REs for ePHICH may collide with PRS REs, DM-RS REs for ePHICH may override PRS REs; and/or if ePHICH REs may collide with PRS REs, ePHICH REs may be rate-matched around the PRS REs. The WTRU or UE may take this into account when monitoring or attempting to decode ePHICH.

Seo (US 8965294 B2)
FIG. 1 illustrates a heterogeneous network wireless communications system 100 including a macro base station and a micro base station. In the description of the present invention, the term "heterogeneous network" refers to a network wherein a macro base station 110 and a micro base station 121 and 122 co-exist even when the same RAT (Radio Access Technology) is being used.
To control a proper MCS, rate matching may be used as another method (i.e., a null RE transmission scheme) in which, in two base stations interfering with each other, one base station transmits REs overlapping a CRS pattern of another base station as null REs. Then, a base station configures a transmission signal using rate matching and UEs perform decoding according to the rate matching. In some cases, the respective UEs should decode different null RE transmission schemes. To remove uncertainty due to such cases, the base station may 
    If an RE puncturing pattern signaling scheme and a rate matching application scheme according to RE puncturing are mixed, the base station should inform the UE which scheme is used to transmit null REs, so that the UE may perform decoding suitable for each transmission scheme.
Hereinafter, a method is described for signaling information informing UEs belonging to a specific base station of the locations of punctured or rate-matched REs when the specific base station performs puncturing or rate matching for coordination with another base station. REs which are punctured or rate-matched will be collectively referred to as punctured REs. Punctured REs mean REs which are subjected to interference caused by another base station. Information about the locations of punctured REs may include presence/absence of punctured REs in each subframe, a time and/or frequency offset between a punctured RE pattern and a reference pattern, the number of transmission antennas of a base station related to punctured REs, and the like. The information about the locations of punctured REs (or information about the locations of REs subjected to interference caused by another base station) is described in detail hereinbelow.

Chung (US 20120163335 A1)
[0148] As described above, in order to prevent data for each of the user equipments constituting a pair of downlink MU-MIMO from colliding with the DMRS for the other user equipments, it may be considered that data transmission for one user equipment may be 

Gaal (US 20120106374 A1)
[0102] A relay backhaul may be a planned deployment, but the relay device that performs the relaying function may be anywhere in the coverage area of the eNB 110. In a typical relay backhaul configuration, the relay device may however have a good channel (e.g., line-of-sight) with the eNB 110. Therefore, in a typical relay backhaul deployment, optimization options such On subframes that contain both CSI-RS REs and the R-PDCCH, to avoid impacting the CSI-RS, the R-PDCCH may either be punctured or rate matched around CSI-RS. Note that the puncturing of R-PDCCH should be specifically handled as follows. In some designs, R-PDCCH transmissions may therefore be rate matched around CSI-RS REs. In general, R-PDCCH transmissions may be performed in subframes with CSI-RS transmissions and subframes without CSI-RS transmissions and therefore the control data REs used for R-PDCCH may be different on subframes with CSI-RS and without CSI-RS.

Chmiel (US 20110317657 A1)
[0088] Alternatively, decreasing the number of CSI-RS ports can create muted REs, assuming that PDSCH stays rate-matched around the set of CSI-RS REs prior to the change, which in turn reduces the overall spectral efficiency. In a case where the eNB activates/de-activates RE muting or modifies RE muting parameters (e.g., by an increase or decrease of the reuse factor) for inter-cell CSI measurements, then rate matching of the PDSCH around the set of muted REs should take place to avoid performance degradations, similar to the case of a change on the fly of the number of CSI-RS ports.


Brown (US 20110274059 A1)
[0015] control information such as CQI may be encoded using a convolutional encoder, a block code such as Reed-Muller code encoder. In certain cases, a cyclic redundancy check (CRC) coder may also be used to code control information to ensure error detection. When the control information or control block comprises of one or two bits of information, simple coding techniques such as repetition coding or (3,2) Simplex coding may be used. For a transport block (i.e. a data block), the physical layer first attaches a CRC for error detection. The transport block may then be segmented into one or more code block segments, each of which may be attached with another CRC, coded using a channel coder such as turbo code, interleaved and rate-matched to a code rate to fit the available number of resources on the channel.

Chen (US 20110111781 A1)
data transmission rate matching (e.g., rate matching 250) is only used around the baseline UE-RS pattern (initially). After the rate matching, for example, some REs (e.g., those PDSCH REs) corresponding to the additional UE-RS pattern are replaced by the additional UE-RS. That is, those PDSCH REs are "punctured" by the additional UE-RS pattern. More specifically, data transmission may be punctured in locations with the additional UE-RS (similar to the handling of PDSCH overlapped with Primary Synchronization Signals (PSS) and Secondary Synchronization Signals (SSS) occupying the center six Resource Blocks (RBs) in certain subframes as in 3GPP Release-8, for example). For example, a PDSCH (e.g., data 203) may be first mapped to the REs that are not occupied by the baseline UE-RS ports only, followed by PDSCH REs colliding with the additional UE-RS REs being punctured.
[0108] Data transmission rate-matching around the additional specific reference signal pattern may be used. For example, when a PDSCH is mapped to the REs, it may only be mapped to those REs not occupied by the baseline UE-RS ports and the additional UE-RS ports. Alternatively, data transmission may be punctured in locations with the additional reference signals (e.g., similar to the handling of PDSCH overlapped with Primary Synchronization Signals (PSS) and Secondary Synchronization Signals (SSS) occupying the center six Resource Blocks (RBs) in certain subframes as in 3GPP Release-8). For example, a PDSCH may be first mapped to the REs that are not occupied by the baseline UE-RS ports only, followed by PDSCH REs colliding with the additional UE-RS REs being punctured. Different wireless communication devices 112 (e.g., UEs 212) may be informed using the same additional specific reference signal ports or 

Mayrench (US 8917796 B1)
Transmitter 20 comprises one or more modulation chains, each comprising a rate matching unit 24, a scrambler 28 and a modulation mapper 32. Input data for transmission is encoded with an Error Correction Code (ECC) using a respective ECC encoder (not shown in the figure) to produce code words. In an embodiment, the number of code words can be one or more and may depend on the number of input bits. Each code word is rate-matched by puncturing in a respective rate matching unit 24, resulting in a Code Block (CB). Consequently, within a given Transmission Time Interval (TTI), each rate matching unit 24 produces a Transport Block (TB) comprising multiple CBs.

CHEN (US 20160174238 A1)
[0067] In another example, communication prioritizing component 610 can determine whether the first set of resources in the common set of resources correspond to DM-RS resources for DM-RS transmissions or otherwise include one or more DM-RS transmissions in a legacy communication technology. This can include communicating component 361 determining the first set of resources as related to or including a DM-RS region of resources reserved for transmitting DM-RS in the legacy communication technology (e.g., DM-RS region 506 in FIG. 5), which may be based on in part on decoding a DM-RS over the region of resources, prioritization information receiving component 614 receiving an indication of the actual resource elements DM-RS transmission from eNB 604 (e.g., in a DM-RS configuration received from eNB 604 or another network entity), which may include a DM-RS configuration for rate matching around the DM-RSs in decoding legacy communications, etc. Where DM-RS resources are overlapped with ULL data resources, if one slot of the DM-RS is punctured, it may be possible to decode the legacy channels based on the DM-RS for rank less than or equal to four. If both slots of the DM-RS are punctured, however, it may not be possible to decode legacy channels as the DM-RS may not be effectively processed.
[0078] In these or other examples, at Block 806, the eNB may optionally indicate one or more parameters to a UE regarding prioritizing communications received over at least a portion of the first or second set of resources. In an aspect, communication prioritization indicating component 624 can indicate the one or more parameters to the UE 602 regarding prioritizing communications received over at least a portion of the first or second set of resources that are overlapped. Prioritization information receiving component 614 can receive the indication, and communication prioritizing component 610 can accordingly prioritize communications over the first or second resources based at least in part on the indication. For example, the indication may indicate resource unavailability in the second set of resources (e.g., for a uPDCCH assignment) relating to the first set of resources (e.g., puncturing of at least a portion of the second set of resources for communications over the second set of resources--which may relate to another UE), and thus communication prioritizing component 610 can determine to not receive the second communication in at least a portion of the second set of resources that may overlap with the first set of resources, as described, based on the indication. For example, the indication may include one or more uPDCCH bits that can be processed by ULL UEs. In another perform rate matching for the second communication around DM-RS REs in assigned resource blocks (e.g., where the DM-RS REs may overlap with legacy transmissions in the first set of resources). In this example, communication prioritizing component 610 can accordingly determine whether to rate match around the associated DM-RS REs in decoding the second communication based on the indication.

Sadek (US 20130010766 A1)
ABSTRACT: In a user equipment (UE) with multiple radio access technologies (RATs), communications of one RAT engaged in connection setup may be protected from communications of other RATs. Techniques for protecting such connection setups include performing power backoff on a potentially interfering RAT or implementing a time division multiplexing (TDM) solution alternating when certain RATs are active.

PELLETIER (US 20120140743 A1)
[0152] In certain representative embodiments, the multi-mode WTRU 102 configured for multi -RAT operation may access multiple RATs under the coordination/supervision of the network, (e.g., based on radio resource configuration and/or control signaling for scheduling). The WTRU 102 may first establish a control path (e.g., a single control path and/or a single RRC connection), to the network, (e.g., to the eNB 240 in case of LTE RRC). The network may setup a 

Papasakellariou (US 20180070369 A1)
[0162] An NR UE can be scheduled reception for a PDSCH transmission in a BW that includes RBs both from the LTE DL cell BW and the NR DL cell BW. Rate matching, or puncturing, can apply to SCs of the PDSCH transmission located in the LTE DL cell BW and used for default LTE transmissions such as CRS, or PSS/SSS, or PBCH transmission and the same can apply to SCs used for configured LTE transmissions when such SCs are informed to NR UEs though SI or UE-specific higher layer signaling. A resource allocation field in DCI formats scheduling a PDSCH transmission to an NR UE can address RBs over all DL cell BW that includes the LTE DL cell BW and the NR DL cell BW. A CSI-RS transmission for NR UEs can be over all DL cell BW while a CSI-RS transmission for LTE UEs is only over the LTE DL cell BW. Different DMRS or CSI-RS structures can be used for transmission on the LTE DL cell BW and on the NR DL cell BW. For example, the DMRS or CSI-RS structure on the LTE DL cell BW can be same as for LTE UEs while the DMRS or CSI-RS structure on the NR DL cell BW can be based on a CAZAC sequence or a different PN sequence.

Takeda (US 20190229840 A1)
Abstract: To improve spectral usage efficiency in the case where an interrupt by a second signal occurs in a part of frequency resources allocated to a first signal, in one aspect of the present invention, in the case where frequency resources for the first signal are allocated using a second allocation unit comprised by including a plurality of first allocation units that are minimum allocation units, and in the case where the second signal is allocated to a part of the frequency resources, in a subcarrier at least a part of which overlaps with the second signal, or in the first allocation unit at least a part of which overlaps with the second signal, the first signal is subjected to rate-matching and/or puncturing.
[0050] In FIG. 5, in the entire subband (RBG) #2 including RB #n+2 allocated to NR-IoT, the PDSCH/PUSCH is punctured. As a result, RBs #n, #n+1 and #n+3 to #n+7 inside the subband #2 are unused, and there is the risk that spectral usage efficiency degrades. Such a problem may occur in the case of using the same allocation granularity as in the existing LTE system (e.g., case where the RBG size is 4 RBs).

Banister (US 20120307749 A1)
[0006] An example mobile device includes an LTE User Equipment (UE), such as a fourth generation (4G) mobile phone. Such 4G phone may include various radios to provide a variety of functions for the user. For purposes of this example, the 4G phone includes an LTE radio for voice and data, an IEEE 802.11 (WiFi) radio, a Global Positioning System (GPS) radio, and a Bluetooth radio, where two of the above or all four may operate simultaneously. While the different radios provide useful functionalities for the phone, their inclusion in a single device 
[0078] To be compliant with appropriate standards, communication devices operating over a particular band are to be operable over the entire specified frequency range. For example, in order to be LTE compliant, a mobile station/user equipment should be able to communicate across the entirety of both band 40 (2300-2400 MHz) and band 7 (2500-2570 MHz) as defined by the 3rd Generation Partnership Project (3GPP). Without a sufficient guard band, devices employ filters that overlap into other bands causing band interference. Because band 40 filters are 100 MHz wide to cover the entire band, the rollover from those filters crosses over into the ISM band causing interference. Similarly, ISM devices that use the entirety of the ISM band (e.g., from 2401 through approximately 2480 MHz) will employ filters that rollover into the neighboring band 40 and band 7 and may cause interference.
[0107] In one aspect of this disclosure, the configurable transmission filter is applied as a virtual guard band between the PUCCH and the ISM band. The `filtering` is implemented by denying/puncturing PUCCH transmission in a slot of a subframe having a frequency assignment closest to the ISM band. The PUCCH may be transmitted only in the slot of a subframe having a frequency assignment furthest away from the ISM band. For example, in each PUCCH subframe, the UE performs DTX (discontinuous transmission) during the 0.5 ms (slot) that corresponds to the resource block at the channel edge closest to the ISM band. The PUCCH is transmitted in a manner similar to normal operation during the 0.5 ms (slot) in which the resource block is located at the uplink channel edge furthest away from the ISM band. Denying the PUCCH 
[0022] FIG. 6 is a block diagram of an example design for a multi-radio wireless device.
[0069] Turning next to FIG. 6, a block diagram is provided that illustrates an example design for a multi-radio wireless device 600 and may be used as an implementation of the radio 510 of FIG. 5. As FIG. 6 illustrates, the wireless device 600 can include N radios 620a through 620n, which can be coupled to N antennas 610a through 610n, respectively, where N can be any integer value. It should be appreciated, however, that respective radios 620 can be coupled to any number of antennas 610 and that multiple radios 620 can also share a given antenna 610.
[0074] In an aspect, the C.times.M 640 can manage operation of respective radios 620 utilized by wireless device 600 in order to avoid interference and/or other performance degradation associated with collisions between respective radios 620. C.times.M 640 may perform one or more processes, such as those illustrated in FIG. 11. By way of further illustration, a graph 700 in FIG. 7 represents respective potential collisions between seven example radios in a given decision period. In the example shown in graph 700, the seven radios include a WLAN transmitter (Tw), an LTE transmitter (Tl), an FM transmitter (Tf), a GSM/WCDMA transmitter (Tc/Tw), an LTE receiver (Rl), a Bluetooth receiver (Rb), and a GPS receiver (Rg). The four transmitters are represented by four nodes on the left side of the graph 700. The four receivers are represented by three nodes on the right side of the graph 700. 


Sadek (US 20130010766 A1)
Claim 1. A method for wireless communications, comprising: allowing communications using a first radio access technology (RAT); determining when communications of a second RAT may potentially interfere with at least one connection setup of the first RAT; and altering potentially interfering communications of the first RAT or second RAT to avoid interference with the at least one connection setup of the first RAT.
Claim 10. The method of claim 1 in which the at least one connection setup is a Bluetooth link management protocol communication for Bluetooth operating in slave mode and the altering the potentially interfering communications comprises executing LTE power backoff and PUCCH puncturing.
Claim 13. The method of claim 1 in which the at least one connection setup is a Bluetooth inquiry response and the altering the potentially interfering communications comprises prioritizing the Bluetooth inquiry response and denying the potentially interfering communications.

[0026] FIG. 10 is a block diagram of a system for providing support within a wireless communication environment for multi-radio coexistence management according to one aspect of the present disclosure.
[0032] FIG. 16 is a block diagram illustrating support for multi-radio coexistence during connection setup according to one aspect of the present disclosure.
[0081] Turning now to FIG. 10, a block diagram of a system 1000 for providing support within a wireless communication environment for multi-radio coexistence management is illustrated. In an aspect, the system 1000 can include one or more UEs 1010 and/or eNodeBs 1040, which can engage in uplink and/or downlink communications, and/or any other suitable communication with each other and/or any other entities in the system 1000. In one example, the UE 1010 and/or eNodeB 1040 can be operable to communicate using a variety resources, including frequency channels and sub-bands, some of which can potentially be colliding with other radio resources (e.g., a broadband radio such as an LTE modem). Thus, the UE 1010 can utilize various techniques for managing coexistence between multiple radios utilized by the UE 1010, as generally described herein. 
[0082] To mitigate at least the above shortcomings, the UE 1010 may utilize respective features described herein and illustrated by the system 1000 to facilitate support for multi-radio coexistence within the UE 1010. The various modules including the channel monitoring module 1012, which monitors communication channels for potential coexistence issues, connection setup analyzer 1014, which determines when connection setups may occur and/or be exposed to interference from other radio resources, and time division multiplexing (TDM) determination 
[0083] The coexistence interference issues between radios described above can be particularly troublesome during connection setup. Offered are a number of solutions to manage coexistence between radios during connection setup.
[0110] As shown in FIG. 16 a UE may allow communications using a first RAT, as shown in block 1602. The UE may determine when communications of a second RAT may potentially interfere with connection setup of the first RAT, as shown in block 1604. The UE may then altering potentially interfering communications of the first RAT or second RAT to avoid interference with the at least one connection setup of the first RAT, as shown in block 1606.

Wiberg (US 20180049055 A1)
Abstract: Systems and methods relating to the use of Beam Reference Symbols (BRSs) and BRS Received Power (BRS-RP) reporting for the selection of a beam for transmission to a wireless device from a first Radio Access Network (RAN) operating according to a first Radio-Access Technology (RAT) in a dual connectivity scenario in which control signaling (e.g., BRS-RP reporting) from the wireless device to the first RAN of the first RAT is transmitted via a second RAN of a second RAT. In particular, embodiments are disclosed for resolving timing and/or node ambiguity with respect to BRS-RP reporting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H/Examiner, Art Unit 2465 
/ALPUS HSU/Primary Examiner, Art Unit 2465